European Judicial Network - Strengthening of Eurojust and amendment of Decision 2002/187/JHA - Application of the principle of mutual recognition to judgments in criminal matters (debate)
The next item is the joint debate on the following reports:
by Mrs Kaufmann, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the European Judicial Network (05620/2008 - C6-0074/2008 -;
by Mrs Weber, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the strengthening of Eurojust and amendment of Decision 2002/187/JHA (05613/2008 - C6-0076/2008 -;
by Mr França, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the application of the principle of mutual recognition to judgments in criminal matters (05598/2008 - C6-0075/2008 -.
President-in-Office of the Council. - (FR) Madam President, ladies and gentlemen, it is a great honour for me to speak to you today and to tell you about my deep attachment to the values of the European Union. At the heart of these values, without doubt, is justice. You wanted to start your part-session with a joint debate on justice issues. This shows the importance that this House places on the issues of European judicial cooperation and protection of fundamental rights. I am just as keen on these issues and thank you for this opportunity.
Three texts are on the agenda, as recalled by your President: the decision on the European Judicial Network, the decision on Eurojust and the framework decision on the enforcement of decisions rendered in absentia. These three texts will improve judicial cooperation within the European Union and will also alter the way in which the Member States work. These three initiatives are also eagerly awaited by those working within justice in our countries. The work of the JHA Council on 25 July has allowed a political agreement to be reached on the draft decisions on the European Judicial Network and the strengthening of Eurojust. The combined efforts of the Slovenian Presidency and the French Presidency have brought this about in under a year. These two draft decisions will give greater protection to Europe's citizens and strengthen judicial cooperation in criminal matters. That is the mark of a European Union that can act and make progress while taking account of freedoms and fundamental rights.
As regards the European Judicial Network, the draft decision which should replace the 1998 Joint Action clarifies the obligations of Eurojust and the Network. It takes account of the wish of Member States to maintain both bodies and to reinforce their complementarity. The creation of secure methods of communication between Eurojust and the European Judicial Network will ensure effective judicial cooperation and greater mutual trust. The European Judicial Network is a well-known and recognised tool and has proven its usefulness in encouraging contacts between those involved on the ground. The report by Sylvia Kaufmann stresses the usefulness of the Network and its success. It highlights the Network's adaptability which meets the needs, in particular, of magistrates. This report further underlines the need to retain this flexibility and decentralised structure.
Mrs Kaufmann, you have taken on board and supported the main lines of the original proposal for which I thank you. You have also raised some concerns. You have rightly said that secure telecommunications should be established in strict compliance with data protection rules. We absolutely agree. I can assure you that the Council will pay close attention to the proposals adopted by Parliament. This assessment of the operation of the European Judicial Network goes hand-in-hand with the strengthening of Eurojust. One cannot exist without the other. After six years of Eurojust, experience shows that we need to improve the operation of this judicial cooperation unit. Eurojust is not sufficiently well-informed, particularly on terrorism matters. The powers of the national members are not harmonised and the operational capacity of Eurojust is not sufficiently well-developed.
The text on which overall political agreement was reached on 25 July is a vital stage in the construction of the European judicial area. You will be well aware that the fight against all forms of serious crime is one of the European Union's priorities. As an example, in 2004 fourteen cases on the trafficking of human beings were referred to Eurojust; in 2007 there were seventy-one cases referred. This shows that we must have effective tools for combating the trafficking on an unparalleled scale to which thousands of our citizens are falling victim.
Eurojust must also become a leading unit in European judicial cooperation. Thanks to this text on which the JHA Council has agreed, Eurojust will be more operational and reactive. This is therefore an important step forward for us.
I particularly want to congratulate the work of Renate Weber and to thank her for her support. I am well aware of her commitment and her desire to make this proposal succeed.
With the strengthening of Eurojust, the prerogatives of the national members will be reinforced. An emergency coordination cell will be established and the transmission of information will be improved to better respond to the challenges posed by the new forms of crime. Some would have preferred an even more ambitious approach. As the institutional framework does not allow this, we must take advantage of every possibility to reinforce Eurojust, on the basis of established law and without delay.
Some of your concerns have also been taken into account. The reporting to Parliament on Eurojust's operation in this respect will be looked at closely.
As regards the application of the principle of mutual recognition, which is also one of the pivotal aspects in the construction of an area of justice, freedom and security, the framework decision on the enforcement of decisions rendered in absentia will allow existing instruments, such as the European arrest warrant, to be reinforced. It is vital that a decision rendered in a person's absence by a Member State can be enforced throughout the European Union. The framework decision will also be accompanied by a reinforcement of people's procedural rights. This involves allowing sentences delivered in absentia to be enforced while respecting the right of defence. However, this framework decision does not aim to amend national rules but rather to improve the enforcement of decisions rendered in absentia.
Your report, Mr França, underlines the need to harmonise the existing instruments and that the right to be heard during proceedings must be guaranteed. The diversity of legal systems must be respected, for example with regard to how a person is summoned. The Council shares these concerns and the draft proposal therefore relaunches the joint debate on strengthening fundamental guarantees within the European Union. I know that your Parliament is deeply attached to this issue. The Council will examine your proposals which, in the main, are along the same lines as the text which has been the subject of political agreement in the Council. This is the case in particular with the proposals on representation by a legal counsellor and the right to a retrial. These amendments are undoubtedly improvements on the original proposal.
Madam President, ladies and gentlemen, the Council will study closely the proposals that will be adopted this week and I must once again assure you of the Presidency's desire to work with your Parliament. We must move forward hand-in-hand and I will never forget that you are the representatives of the European people. Through these three texts, progress will be made in terms of judicial cooperation in criminal matters and also the common good in Europe.
Vice-President of the Commission. - (FR) As you have just said, Mrs Dati, we are at a critical point in the formation of this European judicial area which we want with all our hearts and to which the European Parliament is making a vital contribution.
I want to thank the rapporteurs, Mrs Kaufmann, Mrs Weber and Mr França, for their excellent reports on the three initiatives. These documents show that the European Parliament supports the proposals made by the Member States. I am also delighted, Mrs Dati, that the Council meeting on 25 July proved to be so fruitful, with a political agreement on the three texts. The Commission supports these three initiatives and we have endeavoured to contribute constructively to the Council's work.
As regards Eurojust and the European Judicial Network, the Member States, taking inspiration from our communication of October 2007 on the subject, have clearly shown their desire for convergence. Many proposals have been included in these two Member-State initiatives: harmonising the powers of the national members of Eurojust, reinforcing the role of the College in the event of conflicts of jurisdiction, improving the circulation of information from national members to Eurojust, and the possibility of appointing Eurojust liaison magistrates to third countries. Many of the amendments proposed in the extremely useful reports of Mrs Kaufmann and Mrs Weber have already been taken on board during the Council discussions. Accordingly, Amendment 32 to the Eurojust decision, appearing in Mrs Weber's report, aims to improve the level of data protection in third countries cooperating with Eurojust. This cooperation will be evaluated not only when the agreement is concluded, but also after its entry into force. The Commission suggested taking up this idea and the draft decision was amended accordingly. It states that the cooperation agreement must include provisions on the monitoring of its application, including the application of data protection provisions.
I will cite another example: Amendment 38 to the 'European Judicial Network' decision, as set out in Mrs Kaufmann's report. As highlighted by Mrs Dati, this amendment aims to ensure that a report is made to the European Parliament every two years on the activities of the European Judicial Network. This amendment was supported by the Commission and is included in the text of the draft decision.
As you know, the Council has reached political agreement on the Eurojust and Network initiatives. I hope that the Council will soon formally adopt these instruments and, just as important, that the Member States will take the necessary steps to fully implement the decisions in their national legal systems.
As regards the França report on the enforcement of decisions rendered in absentia, I note that most of the amendments, at least in their spirit, if not also in their wording, are already included in the text adopted by the JHA Council on 5 and 6 June.
These are just a few of my observations, Madam President. I will obviously pay close attention to all Parliament's suggestions. However, I am very happy that we are starting this part-session with work that is extremely positive for the future of the European judicial area.
rapporteur. - (DE) Madam President, I should like to make use of my full allocation of speaking time now, if I may. I am pleased to see that the President-in-Office of the Council and the Vice-President of the Commission are here today.
The Committee adopted my report on the European Judicial Network unanimously. The cooperation was very constructive and I should like to thank everyone involved, especially Mr Popa, Mrs Gebhardt and Mrs Weber, the rapporteur on Eurojust.
The European Judicial Network - or EJN for short - has been in existence for 10 years and has proved its worth in practice. Even after the launch of Eurojust in 2002, the EJN remains relevant. The EJN is not about coordinating investigations; it is about facilitating direct contacts, the proper execution of mutual legal assistance requests and the provision of information. It is important, therefore, to leave the EJN's decentralised structure untouched. Changes should only be made where necessary, or where such changes arise naturally from the practice applied over recent years. One example is the establishment of national contact points which play a coordinating role within the Member States and are responsible for maintaining contact with the EJN Secretariat.
A key innovation is the establishment of a secure telecommunications network. I was delighted to hear that the President-in-Office of the Council has also drawn attention to this issue. Personal data are exchanged between authorities in the Member States, and this can include sensitive data such as fingerprints under a European arrest warrant. In order to ensure secure transmission in this case, a secure telecommunications network is needed for it would be unacceptable for such data to be transmitted by fax, for example. As early as 1998, when the EJN was established, a secure telecommunications network was envisaged, but it has been impossible, so far, to agree on the modalities, apparently on grounds of cost.
The report proposes that safe telecommunications be established, initially, for the contact points alone. However, given that the aim is to ensure that, as far as possible, all contacts between the competent authorities take place on a direct basis, a second step envisages integrating all the relevant authorities responsible for legal assistance in their respective Member State into the secure telecommunications network. Due to the sensitivity of the data, the report makes reference to the relevant data protection provisions, and I would emphasise once more, in this context, how important it is to have a strong framework decision on the protection of personal data within the framework of the third pillar. This would apply to the exchange of data between the various contact points of the Member States. Regrettably, the Council has yet to adopt such a framework decision as lex generalis, so basic data protection provisions have been included directly in the legal text itself.
The EJN's functionality largely depends on the contact points. For that reason, guidelines have been drawn up for the selection of contact points based on specific criteria. Persons acting as contact points should certainly have good foreign language skills in at least one other EU language and should have gained experience in international cooperation in criminal matters as well as have served as a judge, public prosecutor or other official in the justice system. It is important that these guidelines are complied with by the Member States and, of course, they must also ensure that the contact points are adequately resourced.
In order to improve cooperation between the EJN and Eurojust and achieve better coordination of their activities, members of Eurojust should be able to attend EJN meetings by invitation and vice versa. The Eurojust decision states when the Member States' judicial authorities - in other words the EJN contact points - must inform Eurojust about specific cases. The present decision supplements this obligation to the effect that the EJN and Eurojust must inform each other on a reciprocal basis about all cases on which they take the view that the other organisation is better able to deal with these. Using this flexible and needs-based rule, the aim is to avoid a situation in which national authorities have to provide overly extensive information to Eurojust and also avoid 'swamping' Eurojust with information which the authority simply cannot process.
Finally, as regards reporting on the administration and activities of the Network, this should be carried out by the EJN itself, not only to Council and the Commission but also to Parliament. I am pleased that this approach is expressly supported by the Commission.
With the present decision, the European Judicial Network will be adapted to the developments that have taken place over recent years, and its relationship to Eurojust defined in more precise terms. As a result, the European Judicial Network will be better able to fulfil its remit in the field of judicial cooperation in criminal matters, especially in the event that the Lisbon Treaty does come into force, with the ensuing communitisation of judicial cooperation in criminal matters.
rapporteur. - Madam President, conceiving of the European Union as an area of freedom, security and justice would be nothing but a remarkable goal without the involvement of the already-established European agencies, whose capacities to act and react to combat organised cross-border crime should become stronger.
I should like to thank the shadow rapporteurs, with whom I have worked very well on nearly all aspects of this report, and also the President of Eurojust and his team for their openness during this process.
While drawing up this report, I heard many colleagues call for a European prosecutor. In this respect, I am much more in favour of harmonisation and the setting-up of a European justice system than of reinforcing cooperation. However, for a number of reasons we are, for the time being, still pretty far from such a goal: firstly, because there is no European legislation addressing the issue of jurisdiction in cases that are the competence of Eurojust; secondly, because of the reluctance shown by Member States even to transfer some of their investigative powers to a European agency. The text on the possibility of Eurojust's national members being part of a joint investigation teams provides a good example.
It is a paradox that while the Members of the European Parliament are ready to truly address serious cross-border crime - including by granting more powers to Eurojust, with our major concern being respect for human rights - the Member States are preaching one thing but legislating in another. It is difficult to explain to European citizens how we can establish an area of freedom, security and justice if Member States do not sufficiently trust our own European agencies.
We as a Parliament understand and agree with the fact that Eurojust must work 24 hours a day, seven days a week. The Committee on Civil Liberties, Justice and Home Affairs has also agreed that in order for Eurojust to be efficient it is essential for its national members to have the same judicial powers they enjoy in their own countries. It also voted in favour of strengthening relations with Europol and the European judicial network, and of creating links with other European and international agencies, such as Frontex, Interpol and the World Customs Organisation.
What we as Members of this Parliament require - and the report is a reflection of this approach - is a proper balance between the powers of Eurojust and those of its national members, on the one hand, and the rights of the defendant, on the other. That is why several of the amendments I have tabled aim to increase the level of protection of procedural rights, such as the right to defence, the right to a fair trial, the right to be informed and the right to judicial redress. At the same time, although we are aware of the strong data-protection system established by the agency, several amendments represent additional safeguards.
However, a major concern still exists about data transmitted to third countries and international organisations, because the truth is that we do not know, in reality, what will happen to this data. Therefore, in order to make sure that our own European standards are observed, I propose setting up an evaluation mechanism. I should like to thank Commissioner Barrot for mentioning this.
Last but not least, I am concerned about the role that the European Parliament should play in relation to Eurojust. Not knowing what the fate of the Lisbon Treaty will be makes things even more worrisome. However, there is nothing in current Community law to prevent Parliament from playing an active role in supervising the activities of Eurojust. It is entirely a matter of political will, and I truly hope that this House will be allowed to do its job.
rapporteur. - (PT) Madam President, Madam Dati, Commissioner, ladies and gentlemen, the process of European construction initially involved the communitisation of the economic area. However, step by step, the Community, this method idealised by Jean Monnet and its founders, has advanced into other areas in order to find common solutions to common problems.
We have not yet reached the end of this long and difficult road, but must continue taking firm and decisive steps. One of the areas that causes us all complex and difficult problems within the European Union, now enlarged to 27 Member States and occupied by nearly 500 million people, is justice. Justice is one of the pillars of democracy and one of the instruments at the service of freedom. Democracy and freedom are two of the EU's fundamental values. As a result, due to the challenges posed by the process of European construction itself and due to the new problems of modern life, justice has now, in my opinion, assumed critical importance. It demands particular attention from those of the EU's institutions with responsibility for legislating, making decisions and giving political guidelines on this issue. Decisions rendered in the absence of defendants in criminal proceedings, known as decisions in absentia, have different procedural solutions which vary a great deal from Member State to Member State.
The situation is serious as these different procedural solutions form a permanent obstacle to the enforcement in one Member State of criminal decisions rendered in another Member State. This situation hinders, or even prevents, the application of the principle of mutual recognition and encourages an increase in crime and insecurity within the Union.
We therefore welcome the legislative initiative of Slovenia, France, the Czech Republic, Sweden, the Slovak Republic, the United Kingdom and Germany, as received and welcomed by the Council. Its main aim is to lay down procedural rules on summoning people, retrials or appropriate appeals and legal representation. These rules will make criminal proceedings quicker and more efficient. They will also increase the effectiveness of the principle of mutual recognition, particularly in terms of the European arrest warrant and surrender procedures between Member States, and also the application of the principle of mutual recognition to financial penalties, confiscation orders and judgments in criminal matters imposing custodial sentences and other measures involving deprivation of freedom for the purpose of their enforcement in the European Union. The recognition and supervision of suspended sentences, alternative sanctions and conditional sentences must also be included.
The report that I am presenting to the House today includes contributions from a large number of members of the Committee on Civil Liberties, Justice and Home Affairs. Various amendments were proposed by myself or by other colleagues, resulting in numerous compromise amendments and a firm consensus between Members of the PSE, PPE, ALDE, Verts/ALE and UEN Groups, such that there were only two votes against this report.
Madam President, ladies and gentlemen, this report therefore contains amendments to the proposal for a Council framework decision which, in our opinion, technically enrich this and make it politically robust, particularly with regard to the procedures for summoning defendants and the guarantee of their rights of defence, the possibility of the defendant being represented in his absence and being represented by a legal counsellor appointed and paid by the State and also the possibility of a retrial or appropriate appeal, in accordance with national laws, to be instigated by the defendant already judged in absentia.
Finally, I must highlight and express my thanks for the understanding and consensus of the political groups and I hope, and wish, that the outcome of the vote will at least match the broad consensus achieved.
rapporteur for the opinion of the Committee on Legal Affairs. - Madam President, I welcome these reports, especially the one on in absentia, because it will make it easier and simpler for those who have to defend or take legal action where one or the other party is not able to be present. Differences in approach across the Union have created a degree of uncertainty and have undermined confidence in each other's judicial systems.
I therefore welcome the statement made by the Minister that the Council will try and ensure that this process is harmonised across all Member States, because to date some Member States have not made every effort to contact the defendants. I believe that the onus has to be on the judicial system, wherever it is, to ensure that the defendants understand the implications of any judgments made in their absence, and that their fundamental rights are protected in this respect.
I would also call upon the Council to ensure that all Member States have a system where defendants are able to have legal representation regardless of the country they may reside in.
Finally, my congratulations to all the rapporteurs in their work to simplify a complex set of legal processes and proposals that I believe will give substance to the European arrest warrant.
on behalf of the PPE-DE group. - (RO) Thus, cross-border crimes have increased and the judicial system must adjust to the new situation.
Thus, I have noticed the need to harmonize legislation between the Member States and, in particular, during this period, the need for rapid and efficient information of the relevant authorities of Member States.
This report is obviously a step forward for solving this challenge that the European citizens and institutions are dealing with. Modernizing the European judicial network shall create an adequate response to the cross-border crime phenomenon. The report, which was voted unanimously in the LIBE Committee, makes the European judicial network more efficient and capable of providing necessary information at all times and from anywhere in the Member States.
The beneficiaries of this modernization will be the European citizens, who will notice that the national judicial institutions have the necessary means for a rapid response, through a modern and safe telecommunication network.
Both Eurojust and the judicial system in the Member States shall be able to rely upon the European judicial network structure and nobody shall be able to come up with excuses anymore for the lack of necessary information. As a Shadow - Rapporteur from the European People's Party, I thank Mrs. Rapporteur Silvia-Yvonne Kaufmann for her work and for the way in which we managed to find compromise solutions.
on behalf of the PSE Group. - (DE) Madam President, Minister, Commissioner, I am delighted that we today have the opportunity to debate such an important package together, and I fully anticipate that tomorrow we will be adopting decisions on the basis of a very large majority. I should particularly like to thank the two rapporteurs whom I shadowed, Mrs Kaufmann and Mrs Weber, for their very good cooperation, as this was a prerequisite for being able to produce such good work.
Good work is essential in this area and I am also very pleased that, when it comes to the European Judicial Network (EJN), the outcome achieved enables us to take forward the work that has already been done. Good cooperation among jurists, magistrates and the relevant authorities in the Member States is essential if we are genuinely to create law and justice for our citizens, and that, after all, is what we want to do.
I am particularly gratified, in this context, that we are finally establishing the cooperation between the EJN and Eurojust on a formal basis and ensuring links which can only be productive and which we can only welcome. However, whenever increasing volumes of data are exchanged, data protection naturally becomes increasingly important, and this applies to security of telecommunications and the exchange of these data as well. I am therefore very pleased that Parliament, the Commission and the Council apparently agree on this, and again, this is something I can only welcome.
I am equally glad to say that we will get a large majority on all the reports tomorrow, for this expansion that we have proposed - and which I hope will secure the endorsement of the Commission and the Council - this addition by the European Parliament which we have Mrs Weber to thank for, namely that the sexual exploitation of children or child pornography is now also to be included as an offence, which was not the case before, this is, in my view, a very important issue for our society, and one which I would underscore.
A particularly important issue for the Socialist Group in this context - but also one where I believe a solution has been found - is ensuring that, in this area, it is not just about organised crime but also serious crime. I think it is important that we do not have to produce evidence, first of all, that organised crime is taking place, but that, through the exchange of information, we can demonstrate that organised crime may be happening somewhere along the line. It cannot be a basic prerequisite. I think there has been something of a misunderstanding here between the groups and I wanted to try and clear that up. I hope, and I am confident, that we can move ahead in a positive way, and I greatly welcome that.
on behalf of the ALDE Group. - Madam President, when our Prime Ministers' meeting almost a decade ago in Tampere set out the main guidelines for EU criminal justice policy, they rightly stressed that European citizens had the right to expect the Union to ensure there was no hiding place for criminals. That is why European Liberal Democrats have consistently supported measures like the European arrest warrant, unlike British Conservatives who spout hot air on law and order but oppose EU cooperation instruments.
Those measures also explain the justification for strengthening the ability of national prosecutors to work together in Eurojust and bring major criminals to justice. It is legitimate to ensure that they are available around the clock and to give them more powers to get their decisions implemented, like issuing search and seizure warrants in their own Member States and accessing their own national criminal databases.
There is also certainly scope for clarifying and streamlining the rules on when judgments delivered in absentia without the presence of the accused will be recognised, but this must not shade into lazy habits of not trying hard enough to inform the defendant. I would not want every Member State to copy the worrying Italian volume of in absentia trials.
When I questioned the Commission a few months ago, it stressed that the initiative was balanced, increasing the fundamental rights of citizens while also enhancing the principle of mutual recognition. But bodies like the European Criminal Bar Association, the Council of Bars and Law Societies, and Fair Trials International have all expressed fears at weak safeguards for defendants.
The presidency minister stressed and promised that the Council would consider Parliament's amendments with attention. I am sure she means well, but my response is: big deal. Directly-elected MEPs are marginalised in decisions on EU law as regards cross-border justice. Until we get the Treaty of Lisbon into force those laws are largely decided by national civil servants and that is a big part of the reason why the second part of the 10-year-old deal, which promised to raise justice standards in Member States like good data protection rules and to strengthen defendants' rights like legal aid, translation and bail, have not been kept. Until we get a democratic instead of a technocratic EU justice policy, one truly balanced between catching criminals and guaranteeing fair trials, support for the measures discussed now must be qualified.
on behalf of the Verts/ALE Group. - (NL) Madam President, I know that I could never be accused of being a Tory, but I too voted against the European arrest warrant. The reason for this is not that I am against extradition, against suspects being handed over from one country to another. Actually I am very much for that. My problem at the time was that I believed that we had not put in place adequate regulations on the rights of suspects and that we should have done that at the same time. The procedural rights of defendants were not regulated. Despite the energy put into this and the excellent proposals that we are going to debate here today and which I am also in favour of, it remains a fact that we have still not got that proposal through which has been on the table for years and which is a crucial element to creating trust between Member States, and therefore also facilitating extradition.
I should very much like to hear from Minister Dati whether she also considers that proposal to be so crucial to our European cooperation, on what points it is still sticking in the Council and whether there is a possibility, in this energetic French Presidency, to make any headway with this issue of the rights of defendants. The fact of the matter is that this is really essential to facilitating extradition.
As far as the judgments in absentia are concerned, it is good that the requirements as presently worded are being put in place for extradition. The question is: are they sufficient? You could infer from the political agreement within the Council that you should be given a retrial or that a possibility of appeal is sufficient. Can Minister Dati assure me that everyone has the right to a retrial? After all, an appeal does not give you all the chances and all the options that you have with a completely new trial. I really would like to hear, therefore, whether people do indeed have the right to a completely new trial and not only an appeal.
Now to my final point which I will keep short: we hear a great deal about what is needed to facilitate the work of the investigation authorities. We hear too little - or it is unorganised - about how things are with the loopholes in the area of defence, loopholes that are precisely because of the European cooperation. I hope that we will arrive at a Eurorights panel, an ombudspanel, so that we can see what loopholes there are in the area of defence, and so that we can find solutions for them together.
on behalf of the IND/DEM Group. - Madam President, here is a concrete example of what a one-size-fits-all integrated European judicial system leads to.
A 19-year-old man in London, Andrew Symeou, faces extradition to Greece on a manslaughter charge. Mr Symeou maintains that he has nothing whatsoever to do with the crime in question. The evidence against him is suspect, depending on dubious identification and statements allegedly beaten out of his friends by the Greek police.
That evidence should be scrutinised by a British court before it agrees to his extradition. However, under a European arrest warrant, a British court now has no right to examine prima facie evidence in order to satisfy itself that extradition is justified, and no power to prevent it.
The European arrest warrant means that British citizens now effectively no longer enjoy the basic protection of the law against arbitrary arrest and detention as established by Magna Carta. That does not serve the interests of justice for the victim or the accused, both of whom deserve it.
(EL) Madam President, let me first congratulate the Slovenian Presidency and the other 13 countries that have endorsed this proposal brought before us today. It is a significant contribution to the issue of justice in the EU.
Let me also congratulate the three rapporteurs, Mrs Kaufmann, Mrs Weber and Mr França, on their fine, methodical work. They have basically approved the proposal with the amendments, which the Council and the Commission are on the verge of adopting. I was glad to hear this and welcome it.
I should be even happier if today we also had the proposal to adopt the minimum procedural rights for suspects and defendants before us for approval. Efforts would then be complete. I therefore appeal to the Commission and the Council to put forward this proposal as quickly as possible.
As shadow rapporteur for the proposal on Eurojust, I must say that I am pleased with the strengthening of this body. When it was founded, it seemed to be merely a typical institution with precious few prospects and of minimal use. The facts have proved this to be wrong; its usefulness has been proved, as has its need to be strengthened further.
I need not refer to what previous speakers and rapporteurs have said about the additions to this body; I merely welcome its reinforcement.
These proposals undoubtedly make for useful progress towards the development of justice, freedom and security. More radical steps need to be taken, however. We must overcome an obstructively nationalist approach to issues and implement broader justice in the European area. Then we shall be able to say that justice really is the same throughout the EU.
I hope that this will come about with the approval of the Lisbon Treaty.
(RO) First of all, I would like to congratulate the Rapporteurs.
In recent years, the activity of the European Judicial Network and Eurojust has proved extremely important and useful in the field of judicial cooperation in criminal matters.
The adoption of the Council's decision regarding the European Judicial Network, as well as of the decision on the strengthening of Eurojust, is necessary for the two structures to become increasingly prompt, taking into consideration that the mobility of people and cross-border crimes have increased significantly in recent years.
The two structures should cooperate and supplement each other.
The creation of a contact point as national correspondent for coordinating the activity of the European Judicial Network, as well as the creation of a Eurojust national co-ordination system, is important for permanent mutual information, as well as for guiding the national authorities either toward the Judicial Network or toward Eurojust, according to the specific cases handled.
Structured information, provided in due time, is essential for an efficient Eurojust activity. Increased attention should be given to the creation of a special communication network for the transmission of personal data. Ensuring adequate protection of data in the activity of the two structures is extremely important.
(SL) The nature of Mr França's report seemed at first to be more legal and technical than concrete. However, it transpired that among the Member States there are some which are totally unfamiliar with this legal institution. This report also exposed differences between the Anglo-Saxon and Continental penal systems. It is therefore logical that some of my fellow Members will oppose the report. Of course, that does not imply that the topics are not important.
We of the Group of the European People's Party (Christian Democrats) and European Democrats are of the opinion that the right to be tried is a fundamental political right. However, there have been cases when the accused did not attend the trial, but the court nevertheless pronounced sentence. Sentences pronounced in absentia in one country have not so far been recognised in another Member State. This outline decision ensures that such sentences could also be enforced in other Member States of the European Union, under certain conditions of course, one of those conditions, in our opinion, being that the accused was summoned to the court in a correct manner and that, despite being summoned by the court authorities, failed to attend the court. Evading justice is common and a person legally sentenced in one European Union country should not be allowed to stroll peacefully down the streets of other Member States.
We of the PPE-DE are of the opinion that the rapporteur has managed to harmonise the amendments and prepare a balanced report, for which I would like to thank him.
I would also like to make the following remark: it is right and proper for us to secure conditions for just trials, but we must also take care of the victims of criminal acts.
Madam President, I rise to speak solely on the França report on mutual recognition of judgements in absentia. The very concept of this proposal is alien to many judicial systems within Member States, especially those who have a legal system based on common law.
In the UK we have over centuries built up our legal system based on the idea of habeas corpus and the right of the defendant not to be judged unless he has the opportunity to defend himself. This principle is enshrined in the well-known document I have here - Magna Carta of 1215 - which has guaranteed this right in my country for 800 years. Recognition of trials in absentia goes wholly against the basic ideals of this historic document.
For a judgment to be made in one Member State and subsequently recognised in another, once a European arrest warrant has been issued, certainly raises the question of whether a fair trial has taken place. The organisation Fair Trials International, in their paper on this proposal, mirrors my concerns and highlights - and I quote - 'significant concerns on the issue of extradition procedure to be followed'. Colleagues, I urge you to look seriously at what is proposed and think how this will affect your constituents and their right to a fair trial.
Madam President, no sensible person wants to make life easy for criminals, but we do have to guard against justice in Europe being reduced to the lowest common denominator. And with such a wide range of judicial procedures, safeguards and processes across the EU, talk of obtaining judicial equivalence often involves exactly that.
In the United Kingdom, our common-law-based legal system is quite different in practice, precedent and processes to the system in our continental neighbours. So when I see reports that are predicated on the fusion of practice for fusion's sake, I must be concerned.
I take the report on mutual recognition of judgments in absentia. I frankly say that there is not equivalence between the painstaking judicial precautions taken before someone is convicted in absentia in the United Kingdom and what seems to me the far more casual approach in, for example, Greece or Bulgaria. Therefore, I do not agree that my British constituent convicted there in his absence should have that conviction automatically recognised in the UK.
(FR) Madam President, Commissioner, I simply want to congratulate the rapporteurs and also the Council Presidency on the results achieved at this stage of the debate and preparation of the texts. Many of our citizens question the added value of Europe in their daily lives. As regards justice, any measure to improve this vital public service is likely to improve the perception of Europe's usefulness in relation to the security of its citizens. In this respect, it is particularly important to ensure that decisions can be enforced across Europe and to remove the barriers to their enforcement within the EU territory. This is the aim of the proposed texts. While respecting public freedoms, these measures will reinforce the effectiveness of penalties ordered by national courts.
Madam President, this is just to react to the British sceptics because I agree with them that we should not make legislation on the basis of the lowest common denominator. The thing is, however, that you then have to think about how you want to make legislation, because if we also agree that we want to have a common approach in catching criminals, then you cannot make legislation through unanimity. That is why everything is now stuck in Council.
But I also expect their help in coming up with a decision-making process with Qualified Majority Voting (QMV), because otherwise we are stuck. Either you isolate yourself and do not want to cooperate in the field of justice, or we go over to QMV, because that is the only way we can make really substantial, meaningful legislation.
(FR) Madam President, I must reiterate what Mrs Buitenweg has just said. The question raised by these texts, as by all the progress made in this area in the last 20 years, is very simple: in the European Union, as stated by my colleague Jean-Paul Gauzès, do we first of all take into account the interests of the people, in particular honest people, or do we first of all take into account the interests of the States and the mechanisms of State? It is clear that European construction - and this may be regretted but it is a fact and a positive fact in today's world - involves ensuring that the mechanisms of State of the 27 Member States cannot, as they have done for too long, prevail over the interests of the people and in particular the interests of security. This is the whole purpose of the European project, otherwise there is no European project. The Council and these three proposals must therefore be supported.
President-in-Office of the Council. - (FR) Madam President, ladies and gentlemen, your words this afternoon bear witness to the great importance that you place on these three texts. They also show your commitment to ensuring that effective progress is made in judicial cooperation, particularly in criminal matters, and, as you have pointed out, while respecting fundamental rights. This dual requirement is essential as it forms the very condition for the construction of the European judicial area, because we all have different legal systems and even different legal organisations. The guarantees given in the operation of Eurojust and the European Judicial Network, like those which will be offered when enforcing decisions rendered in absentia, clearly obey an identical logic. I should therefore like to thank the European Commission, and Jacques Barrot in particular, for its support of the Presidency. As you indicated, numerous elements of these reports were agreed by the Council, in the end, almost unanimously. As you also said, we have a lot to do and must work together on this.
I also want to thank Sylvia Kaufmann for her report and for her speech today because the assessment of the European Judicial Network is an important step in improving judicial cooperation in criminal matters. It should be noted that this Network has been important and effective. Mrs Kaufmann, you have again today rightly emphasised the links between Eurojust and the European Judicial Network. Their development goes hand-in-hand; this point was also raised on numerous occasions during the last European Council.
I also want to thank Renate Weber for her report and for the important contribution that she has made. Her speech in Toulouse on this subject was also brilliant. Mrs Weber, I must also thank you for your welcome. I know that you have carried out remarkable work with all the other people involved in Eurojust. You also mentioned the Lisbon Treaty. I understand that you would have preferred to work within another institutional framework but we must, however, progress on the basis of established law as this affects all the European institutions.
Mr França, your speech highlighted the need to adopt a single framework for enforcing decisions rendered in absentia. You are right to raise this point and it is one way for our legal systems to prove their effectiveness.
Mrs Gebhardt, there is a vital need for cooperation between all political and legal players because the challenge facing judicial cooperation in criminal matters in Europe is to learn to work together in order to effectively combat all forms of crime. I know that you are a demanding advocate of this cooperation.
I should now like to respond to those of you who have doubts about a Europe of justice and who fear that we are endangering fundamental rights. It is true that, under the German Presidency, we could not reach agreement on the minimum procedural guarantees. In response, I must say that the framework decision on decisions rendered in absentia provides for the right to a retrial which is a fundamental guarantee. The result of this process is eagerly awaited by judges, public prosecutors and legal professionals who cooperate on a daily basis and also by the victims who suffer from the forms of crime which are constantly adapting and changing. We must show that we are equal to these demands and put in place effective and useful tools. We must build a Europe that protects its citizens within such a judicial area.
The Presidency knows that it can count on your full support for these three texts. It would like to express its recognition of this fact and thank everyone who has today shown an interest in these issues.
Vice-President of the Commission. - (FR) Madam President, I should like to join in the praise and thanks of Mrs Dati who is chairing the JHA Council during the French Presidency. I must say to Mrs Kaufmann that she is right to insist on data protection. I must also remind her that the draft framework decision on data protection actually lays down detailed rules that will also apply to information exchanged between the contact points of the European Judicial Network, but we should certainly make sure of this.
I must also say to Mrs Weber that, in order to ensure the success of these texts, trust between Member States and in the EU agencies is clearly very important. Mrs Weber, I believe that you made some very strong statements on this subject.
Mr França has clearly shown the importance of the text on more rapid enforcement of decisions, for which he was rapporteur. He did this in a balanced manner, which I must highlight, while confirming that there will also be a possibility of a retrial, as just mentioned by Mrs Dati, and that the right of defence will clearly be maintained. I must respond to Mrs Buitenweg and Mr Demetriou on procedural rights. I regard procedural rights as extremely important for the development of the common area of freedom, security and justice. The Commission was disappointed that no agreement could be reached last year on our proposal for a framework decision on procedural rights. I am now considering initiatives in this area that could be taken in the near future. I am determined to make progress in this area, perhaps by presenting a new proposal on procedural rights. In any event, you may be sure that this matter is receiving my full attention.
I must also say to Mrs Gebhardt, although I believe Mrs Dati has already responded on this subject, that we are talking about serious crime in new forms that perhaps do not correspond to the overly strict definition of organised crime. Serious crime must also form one aspect of this judicial cooperation that we truly want.
I do not have much else to add, apart from reiterating what Jacques Toubon said, namely that we must consider the interests of European defendants and the interests of everyone of us and our compatriots in order to ensure that this judicial cooperation proves to be increasingly effective, while of course respecting human rights.
In any event, I too should like to thank Parliament for the quality of its contribution to this important debate which will mark a very positive step in the development of this European judicial area.
Madam President, Mrs Dati, thank you for having urged on this European Council which was able to reach a consensus in this area and arrive at these political agreements.
rapporteur. - Madam President, I should like to say a few words in my capacity as a shadow rapporteur on the other two reports and to thank Mrs Kaufmann for the way we worked together, and Mr França for his work. There were 57 compromise amendments in his report, which says something about the level of work we put in.
Concerning the report on decisions rendered in absentia, probably the most sensitive aspect relates to the fact that, in some Member States, when judgments are rendered in the absence of the defendant, the solution is to have a retrial, thus fully respecting the European Convention on Human Rights (Protocol No 7, Article 2) and the International Covenant on Civil and Political Rights, whereas other countries recognise only the right to an appeal.
Unfortunately, the proposal in this report is not about harmonising current legislation in the 27 Member States. Although we should aim at having a European legislation in the future, for the time being we have done our best, at least by ensuring that even in the appeal the defendant enjoys the procedural guarantees as provided for by Articles 5 and 6 of the European Convention on Human Rights.
I should like to conclude by saying that the good functioning of the principle of mutual recognition of judicial decisions requires a high level of mutual confidence between the Member States, and this confidence must be based on a common observance of human rights and fundamental principles.
rapporteur. - (PT) I must thank the Minister for her words and also the Commissioner and my fellow Members, both those who agree and those who disagree, because the latter give me the opportunity, here and now, to clarify one or two points.
However, first of all I want to say the following: both as a Member of this House and as a lawyer and citizen, I feel particularly satisfied today to be able to endorse the Council's proposal and our amendments. Why do I hope and pray that the framework decision will be adopted and applied? The answer is because the situation in Europe is serious and we must respond without further delay. There are many people who have already been sentenced and who are moving freely through the Union without the courts being able to enforce the decisions rendered in other countries. This is serious in terms of the development of crime itself and security in Europe and it is important that the European institutions respond.
In particular, the framework decision promotes the principle of mutual recognition, and our amendments, the amendments proposed by Parliament, must be read in conjunction with one another. The solutions proposed on summoning people, on the rules for the representation of defendants and on retrials or appeals must be read in conjunction with one another. All these technical solutions are interlinked and, in our opinion, the rights of defence of defendants must always be guaranteed in all circumstances.
We well know, and this must be said, what we should leave well alone. Under these circumstances, the solution that has been found is, in my opinion, a solution that we must adopt. It is both an important and a great step forward and also another small step forward. According to the old rule, this is how to build the European Union, this is how to build Europe.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (IT) The legislative proposal on decisions rendered in absentia must be adopted in order to overcome serious differences in treatment and the huge amount of discretion granted to executing authorities in the 27 EU Member States.
These are the objectives which the Committee on Legal Affairs set itself when presenting its opinion to the Committee on Civil Liberties. The four amendments, adopted unanimously last May and basically taken over by the committee responsible, aim to ensure a fair balance between citizens' fundamental rights and freedoms and the need for mutual recognition of judgments.
It has therefore become essential to harmonise our criminal justice systems, by introducing into the proposal uniform criteria recognised by the largest possible number of EU countries, with a view to legal clarity. These are minimum standards geared to combining safeguards for guarantees to protect the accused with the need to preserve efficient cross-border judicial cooperation. Nevertheless, in certain cases the Member State is granted the leeway needed to take into account the specifics of its own legal system.
The European Parliament voted in favour of the proposal for mutual recognition by the legal authorities of the EU Member States of penal sentences in absentia, that is, sentences that have been pronounced in another Member State in the absence of the accused party.
Together with the European arrest warrant, this means that anyone is liable to be arrested and sentenced in any EU Member State in which they have been tried and sentenced by default, without ever being told or realising that proceedings have been brought against them. The problem is even greater for Member States such as Greece, where the legal system, at least for the most serious offences, does not recognise the possibility of the accused standing trial in their absence. This regulation crucially undermines the accused's right to a fair trial. It destroys the right of the accused to a real defence; it has already led to violent reactions in legal bodies and associations throughout the EU.
It is now becoming clear that harmonising the Member States' penal systems and the so-called 'communitarisation' of criminal law being promoted by the EU are leading to the infringement of fundamental sovereign rights and of the rights of Member States to determine their own guarantees of protection in critical areas such as criminal proceedings.